--------------------------------------------------------------------------------

EXHIBIT 10.1
  
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (the “Agreement”) is entered into between Aspire
International Inc. Inc a public company traded on the pink sheets (hereinafter
(APIT.PK) (the “Purchaser”) and or (the “Company”) and Candid Global Resources
Hong Kong Limited, (“the “Seller”) effective as of the 14th February, 2011 (the
“Effective Date”) for purposes of this Agreement, each of the Purchaser and
Seller shall be referred to individually as a “Party” and both of them shall be
referred to collectively as the “Parties”
 
Recitals
 
A.   Seller desires to sell 100 % of their assets, including the sub-entity
known as “Mygos and related trademarks and intellectual property for 10,000,000
common shares of Aspire International Inc.
 
B.    Buyer desires to pay the purchase consideration due to the Seller with
transfer of a certificate in the name of Candid Global Resources Hong Kong Ltd.
   
Agreement
 
In consideration of the premises and of the mutual covenants contained in this
Agreement, the Parties agree as follows:
 
Purchase of Intellectual Property Assets of Seller
 
1.1   Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, 100 % of Seller’s interest in Mygos including all patents, copyrights,
trademarks, any other intellectual property of any kind, all claims for
infringement, and all other assets and licenses of any kind owned by Seller.
 
1.2   Purchase Price. The Purchase Price of 10,000,000 shares common in Aspire
 for all assets described in 1.1 supra; to be paid by the transfer and delivery
of said shares.
 
1.3   Closing. The purchase and sale of the assets of Seller shall be
consummated in the manner described in this Section.
 
1.4    Closing shall occur upon the Purchase Price being received by Seller (the
“Closing Date”). All parties agree that all representations, covenants and
warranties set fourth herein shall be true and correct as of the Closing Date,
and same shall be a condition to Closing. At Closing, the following shall occur:
 
(a)    Purchaser shall deliver to seller registered in Seller’s name or in the
names as nominated by Seller certificates for 10,000,000 shares of unregistered
common stock of Aspire International Inc. Inc (APIT.PK).
  
 
1

--------------------------------------------------------------------------------

 
  
2.   Representations of Seller  Seller represents, warrants and agrees to and
with Purchaser as follows as of the effective Date and as of the date (the
“Closing Date”) on which the purchase and sale of the Assets  is consummated:
 
(a)    Seller is the sole beneficial, legal owner of Mygos contemplated by this
and accompanying agreements;
  
(b)    Seller has full power, authority, and legal right to sell Mygos;
 
(c)    There are no charges, claims, liens, pledges, or other encumbrances on
the Assets;
 
(d)    This Agreement constitutes a legal and binding obligation of the Seller,
and is valid and enforceable against the Seller and Seller’s successors in
accordance with its terms;
 
(e)   The execution, delivery and performance of this Agreement by the Seller
does not require the consent or approval of any other person, entity or
governmental agency.  This Agreement has been duly executed and delivered by
Seller and constitutes a legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with its terms and not in violation of
any other agreements, instruments, order or judgment by which Seller is bound or
subject. The Seller has the full right, power and authority to enter into this
Agreement, to consummate the transactions contemplated hereby and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize such execution, delivery and performance.  Seller has duly executed
and delivered this Agreement, which is a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency and similar
laws relating to creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law)
 
(i)    The execution and delivery of this Agreement and the performance of the
obligations imposed on Seller hereunder will not result in a violation of any
order, decree or judgment of any court or governmental agency having
jurisdiction over Seller or Seller's properties, will not conflict with
constitute a default under, or result in the breach of, any contract, agreement
or other instrument to which Seller is a party or is otherwise bound and no
consent, authorization or order of, or filing or registration with, any court or
governmental agency is required for the execution, delivery and performance of
this Agreement by Seller;
 
(j)    There is no litigation or proceeding pending or, to the best knowledge of
Seller, threatened, against Seller, which would have an effect on the validity
or performance of this Agreement;
 
(k)    There are no restrictions on the transfer of the Assets to Purchaser and
Purchaser is entitled to have the Assets registered in its name;
 
(l)    Upon delivery of the Assets  and payment of the consideration therefore
pursuant to this Agreement, title to such securities, free and clear of all
liens, encumbrances and pledges (except for restrictions on transferability
under the Act), will pass to the Purchaser.  The delivery of the Assets  to the
Purchaser pursuant to this Agreement will transfer legal and valid title
thereto, free and clear of all liens, claims, charges and other encumbrances and
other than as set forth herein, subject to no condition to, or restriction on,
the ability of the holder thereof to sell, assign or otherwise transfer such
securities, whether set forth in such security or arising under contract or by
operation of law, except for restrictions on transferability under the Act and
any applicable state securities laws;
  
 
2

--------------------------------------------------------------------------------

 
  
(m)    Seller shall take all action necessary, as the Purchaser shall request,
to cause the Company and/or its transfer agent to have the Purchaser registered
as the holder of record of such securities at no cost to the Purchaser;
 
(n)    The Assets are not subject to any right of first refusal or other similar
right in favor of any person;
 
3.   Representations of Purchaser.  Purchaser hereby represents, warrants, and
agrees to and with Seller as follows:
 
(a)    Purchaser has full power, authority, and legal right to purchase the
Assets  from Seller, and the execution of this Agreement by Purchaser does not
require the consent of, or notice to, any party not previously obtained or
given;
 
(b)    This Agreement constitutes a legal and binding obligation of the
Purchaser, and is valid and enforceable against Purchaser and Purchaser’s
successors in accordance with its terms;
 
(c)   Investment Representations.
 
(i)    Seller acknowledges being informed that the Company’s common stock is
being received as part of the purchase consideration and delivered at closing to
Purchaser is not registered under the Securities Act of 1933;
 
(ii)    Seller has not obtained any representative to review or evaluate its
purchase of common stock in the Company and, by reason of Purchaser’s knowledge
and experience in financial and business matters in general, Purchaser is
capable of evaluating the merits and risks of this transaction; seller has been
afforded the opportunity to have his financial and or legal advisor review or
evaluate the merits of the transaction herein contemplated.
 
(iii)    Seller has examined this Agreement and has been given access to all
underlying documents related to this transaction, or will be on or before the
Closing date, and is (or will be) satisfied that it has received such
information as Purchaser deems necessary or appropriate as a prudent and
knowledgeable investor to verify the accuracy of such information and to
evaluate the merits and risks of buying common stock in the Company.  Purchaser
has carefully evaluated its financial resources, investment condition and the
risks attendant upon this investment, and acknowledges that it is able to bear
the economic risks of this investment;
 
(iv)    Seller realizes that neither the Securities and Exchange Commission nor
the securities regulatory body of any country or state has received, considered
or passed upon the accuracy or adequacy of the information and representations
made in this Agreement;
  
 
3

--------------------------------------------------------------------------------

 
  
(v)    At the time of this Agreement or on or before the Closing, seller
reviewed the economic consequences of this Agreement, was afforded access to the
books and records of the Company (including but not limited to corporate minute
book and filings with the U.S. Securities and Exchange Commission), conducted an
independent investigation of the business of the Company, and was fully familiar
with the financial affairs of the Company. Seller has received and reviewed the
Company’s financial statements as filed with the SEC, as well as any other
documents or other information desired by seller, and seller has had the
opportunity to discuss the sale of the Assets with Purchaser and the Company,
and seller has obtained or been given access to all information concerning,
including information concerning the Closing, that seller has requested;
 
(vii)    Seller confirms that it has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of an
investment in the Company and of making an informed investment decision. Seller
understands the term "accredited investor" as used in Regulation D promulgated
under the United States Securities Act of 1933 and represents and warrants to
the purchaser Aspire International Inc.  that seller is an "accredited investor"
for purposes of acquiring the Common Stock purchased by it hereunder;
 
(viii)    seller acknowledges being informed and agrees that certificates for
Company common stock issued to it are subject to the provisions of securities
and exchange commission.


(d)    Previous Agreements. Neither the execution, delivery, nor performance of
this Agreement shall conflict with or result in the breach of any material term,
condition, provision of or constitute a default under any material agreement,
contract instrument or lease to which Purchaser is a party or by which Purchaser
is bound.
 
(e)    Seller understands that the Assets and the transfer of Assets  pursuant
to this Agreement have not been registered under federal or state securities
laws and the Assets  are “restricted” securities as defined in Rule 144 under
the Securities Act of 1933, as amended (the “Act”).  Purchaser understands that
the sale, offer for sale, transfer, pledge or hypothecation of the Assets  may
only be accomplished if there is an effective registration statement covering
that transaction (under applicable U.S. federal and state securities laws) or if
the transaction is exempt from registration (under all U.S. federal and state
securities laws)
  
4.   Representations of the Company.
 
4.1   Due Organization and Qualification; Subsidiaries; Due Authorization. The
Company is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of formation, with full corporate
power and authority to own, lease and operate its respective business and
properties and to carry on its respective business in the places and in the
manner as presently conducted.  The Company is in good standing as a foreign
corporation in each jurisdiction in which the properties owned, leased or
operated, or the business conducted, by it requires such qualification. The
undersigned signatory executing this Agreement on behalf of the Company is a
Director of the Company and has full authority to execute this Agreement on
behalf of the Company. The Board of Directors of the Company has approved the
transactions contemplated by this Agreement.
  
 
4

--------------------------------------------------------------------------------

 
 
(a)    The Company has all requisite corporate power and authority to execute
and deliver this Agreement, and to consummate the transactions contemplated
hereby and thereby.  The Company has taken all corporate action necessary for
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its respective terms, except as may be affected by bankruptcy, insolvency,
moratoria or other similar laws affecting the enforcement of creditors’ rights
generally and subject to the qualification that the availability of equitable
remedies is subject to the discretion of the court before which any proceeding
therefore may be brought.
 
4.2   No Conflicts or Defaults.  The execution and delivery of this Agreement by
the Company and the consummation of the transactions contemplated hereby do not
and shall not (a) contravene the Certificate of Incorporation or By-laws of the
Company or (b) with or without the giving of notice or the passage of time  (i)
violate, conflict with, or result in a breach of, or a default or loss of rights
under, any covenant, agreement, mortgage, indenture, lease, instrument, permit
or license to which the Company is a party or by which the Company is bound, or
any judgment, order or decree, or any law, rule or regulation to which the
Company is subject, (ii) result in the creation of, or give any party the right
to create, any lien, charge, encumbrance or any other right or adverse interest
(“Liens”) upon any of the assets of the Company, (iii) terminate or give any
party the right to terminate, amend, abandon or refuse to perform, any
agreement, arrangement or commitment to which the Company is a party or by which
the Company’s assets are bound, or (iv) accelerate or modify, or give any party
the right to accelerate or modify, the time within which, or the terms under
which, the Company is to perform any duties or obligations or receive any rights
or benefits under any agreement, arrangement or commitment to which it is a
party.
 
4.3   Capitalization.  The authorized capital stock of the Company immediately
prior to giving effect to the transactions contemplated hereby consists of
1,000,000,000 shares of Common Stock, par value $0.00001 per share, of which
356,639,329 shares are issued and outstanding as of the date hereof. All of the
outstanding shares of the Company are duly authorized, validly issued, fully
paid and no assessable, and have not been or, with respect to shares, will not
be issued in violation of any preemptive right of stockholders.  The shares are
not subject to any preemptive right.  There is no outstanding voting trust
agreement or other contract, agreement, arrangement, option, call, commitment or
other right of any character entitling the Company to issue, sell, redeem or
repurchase any of its securities, and there is no outstanding security of any
kind convertible into or exchangeable for its Common Stock.  The Company has not
granted registration rights (or any similar rights) to any person. There are no
declared or accrued unpaid dividends with respect to any shares of the Company’s
Common Stock. The Company has never adopted or maintained any stock option plans
or other plan providing for equity compensation of any person. There are no
agreements, written or oral, between the Company and of their shareholders or
among any shareholders relating to the acquisition (including without limitation
rights of first refusal or preemptive rights), disposition, registration under
the Securities Act of 1933, as amended (the “Securities Act”), or voting of the
capital stock of the Company. There are no outstanding or authorized stock
appreciations, phantom stock, profit participation, or other similar rights with
respect to the Company.  There are no voting trusts, proxies, or other
agreements or understandings with respect to voting stock of the Company. There
have been no issuances (or promises to issue) under the aforementioned stock
incentive plan.
  
 
5

--------------------------------------------------------------------------------

 
  
4.4   Financial Statements. The Financial Statements of the company, together
with the notes thereto, have been prepared in accordance with U.S. generally
accepted accounting principles applied on a basis consistent throughout all
periods presented. These statements present fairly the financial position of the
Company as of the dates and for the periods indicated.  The books of account and
other financial records of the Company have been maintained in accordance with
good business practices. The Company is aware of no facts or circumstance, not
disclosed in the Company’s Pinksheets reports or hereby which adversely affects
the Company assets or affects the financial condition of the Company.
 
4.5   Further Financial Matters.  The Company does not have any (a) assets of
any kind or (b) liabilities or obligations, whether secured or unsecured,
accrued, determined, absolute or contingent, asserted or unasserted or
otherwise, which are required to be reflected or reserved in a balance sheet or
the notes thereto under generally accepted accounting principles, but which are
not reflected in the Financial Statements. Aside from wireless patents and the
lone printing company, the Company does not have any (a) assets of any kind or
(b) liabilities or obligations, whether secured or unsecured, accrued,
determined, absolute or contingent, asserted or unasserted or otherwise, and
will not have any on the Closing Date. The Company shall be responsible for all
debts, taxes, and liabilities of whatever nature incurred prior to the Closing
Date. Note that iMan is the holder of several patents, patents pending, service
marks, trade marks, copyrights etc. These assets are listed as such, though
without specific pecuniary value.
 
4.6   Taxes.  The Company has filed all United States federal, state, county,
local and foreign, national, provincial and local returns and reports which were
required to be filed on or prior to the Closing Date hereof in respect of all
income, withholding, franchise, payroll, excise, property, sales, use,
value-added or other taxes or levies, imposts, duties, license and registration
fees, charges, assessments or withholdings of any nature whatsoever (together,
“Taxes”), and has paid all Taxes (and any related penalties, fines and interest)
which have become due pursuant to such returns or reports or pursuant to any
assessment which has become payable, or, to the extent its liability for any
Taxes (and any related penalties, fines and interest) has not been fully
discharged, the same have been properly reflected as a liability on the books
and records of The Company and adequate reserves therefore have been
established.  All such returns and reports filed on or prior to the date hereof
have been properly prepared and are true, correct (and to the extent such
returns reflect judgments made by the Company, as the case may be, such
judgments were reasonable under the circumstances) and complete.  No tax return
or tax return liability of the Company has been audited or, presently under
audit.  The Company has not given or been requested to give waivers of any
statute of limitations relating to the payment of any Taxes (or any related
penalties, fines and interest).  There are no claims pending or, to the
knowledge of the Company, threatened for past due Taxes.  All payments for
withholding taxes, unemployment insurance and other amounts required to be paid
for periods prior to the date hereof to any governmental authority in respect of
employment obligations of the Company, including, without limitation, amounts
payable pursuant to the Federal Insurance Contributions Act, have been paid or
shall be paid prior to the Closing and have been duly provided for on the books
and records of the Company and in the Financial Statements. As of the Closing
Date, there are (and immediately following the Closing Date there will be) no
liens, pledges, charges claims, restrictions on transfer, mortgages, security
interests or other encumbrances of any sort (collectively, “Liens”) on the
assets of the Company relating to or attributable to Taxes. The Company has not
filed any consent agreement under Section 341(f) of the Code or agreed to have
Section 341(f)4 of the Code apply to any disposition of a subsection (f) asset
(as defined in Section 341(f)(4) of the Code) owed by the Company.  The Company
is not a party to any tax sharing, indemnification or allocation agreement nor
does it owe any amount under any such agreement. No adjustment relating to any
Return filed by the Company has been proposed formally or informally by any tax
authority to the Company or any representative thereof. The Company has not
participated (either as a “distributing” or “controlled” corporation) in any
transaction described in Section 355 of the Code.
  
 
6

--------------------------------------------------------------------------------

 
  
4.7   Indebtedness; Contracts; No Defaults. Other than monies owed to current,
the Company has no instruments, agreements, indentures, mortgages, guarantees,
notes, commitments, accommodations, letters of credit or other arrangements or
understandings, whether written or oral, to which the Company is a party.
 
(a)    Neither the Company, nor any other person or entity is in breach or in
default under any contract, agreement, arrangement, commitment or plan to which
the Company is a party, and no event or action has occurred, is pending or is
threatened, which, after the giving of notice, passage of time or otherwise,
would constitute or result in such a breach or default by the Company or any
other person or entity.  The Company has not received any notice of default
under any contract, agreement, arrangement, commitment or plan to which it is a
party.
 
(b)    As of the date hereof and as of the Closing Date (the Company will not be
bound by), the Company is not a party to nor bound by:
 
(i)    any individual consultation or salesperson or consulting or sales
agreement, or plan, including, without limitation, any stock option plans, stock
appreciation rights plan or stock purchase plan, any of the benefits of which
will be increased, or the vesting of benefits of which will be accelerated, by
the occurrence of any  of the transactions contemplated by this Agreement or the
value of any of the benefits of which will be calculated on the basis of any of
the transactions contemplated by this Agreement, any agreement, contract or
commitment containing any covenant limiting the freedom of Aspire International
Inc.  to engage in any line of business or to compete with any person; any
agreement, contract or commitment relating to capital expenditures and involving
future payments; any agreement, contract or commitment relating to the
disposition or acquisition of assets or any interest in any business enterprise
any dealer, distribution, joint marketing or development agreement; or any other
agreement, contract or commitment.
 
 
7

--------------------------------------------------------------------------------

 
  
(ii)   any fidelity or surety bond or completion bond;
 
(iii)   any lease of personal property;
 
(iv)   any mortgages, indentures, loans or credit agreements, security
agreements or other agreements or instruments relating to the borrowing of money
or extension of credit;
 
(v)   any purchase order or contract for the purchase of materials; and
 
(vi)   any construction contracts.


4.8   Real Property.  The Company does not own or lease any real property.
 
4.9   Compliance with Law.  The Company is not conducting its respective
business or affairs in violation of any applicable federal, state or local law,
ordinance, rule, regulation, court or administrative order, decree or process,
or any requirement of insurance carriers.  The Company has not received any
notice of violation or claimed violation of any such law, ordinance, rule,
regulation, order, decree, process or requirement.
 
(a)    The Company is in compliance with all applicable federal, state, local
and foreign laws and regulations relating to the protection of the environment
and human health.  There are no claims, notices, actions, suits, hearings,
investigations, inquiries or proceedings pending or, to the knowledge of the
Company, threatened against the Company that are based on or related to any
environmental matters or the failure to have any required environmental permits,
and there are no past or present conditions that the Company has reason to
believe are likely to give rise to any liability or other obligations of the
Company under any environmental laws.
 
4.10   Permits and Licenses.  The Company currently has in place all
certificates of occupancy, rights, permits, certificates, licenses, franchises,
approvals and other authorizations as are reasonably necessary to conduct its
respective business and to own, lease, use, operate and occupy its assets, at
the places and in the manner now conducted and operated.  The Company has not
received any written or oral notice or claim pertaining to the failure to obtain
any permit, certificate, license, approval or other authorization required by
any federal, state or local agency or other regulatory body.
  
 
8

--------------------------------------------------------------------------------

 
  
4.11   Litigation.  There is no claim, dispute, action, suit, proceeding or
investigation pending or, to the knowledge of the Company, threatened, against
or affecting the business of the Company, or challenging the validity or
propriety of the transactions contemplated by this Agreement, at law or in
equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, nor to the
knowledge of Aspire International Inc. , has any such claim, dispute, action,
suit, proceeding or investigation been pending or threatened, during the 12
month period preceding the date hereof; (b) there is no outstanding judgment,
order, writ, ruling, injunction, stipulation or decree of any court, arbitrator
or federal, state, local, foreign or other governmental authority, board,
agency, commission or instrumentality, against or affecting the business of the
company and they have not received any written or verbal inquiry from any
federal, state, local, foreign or other governmental authority, board, agency,
commission or instrumentality concerning the possible violation of any law, rule
or regulation or any matter disclosed in respect of its business.
 
4.12   Insurance the Company does not currently maintain any form of insurance;
however the company hereby agrees to obtain an officers and directors liability
policy.
 
4.13   Certificate of Incorporation and By-laws; Minute Books.  The copies of
the Certificate of Incorporation and By-laws (or similar governing documents) of
Aspire International Inc., and all amendments to each are true, correct and
complete.  The minute books of Aspire International Inc.  contains true and
complete records of all meetings and consents in lieu of meetings of their
respective Board of Directors (and any committees thereof), or similar governing
bodies, since the time of their respective organization. To the best of the
director’s knowledge, the stock books of Aspire International Inc.  are true,
correct and complete.
 
4.14   Employee Benefit Plans. Aspire International Inc.  does not maintain, nor
has it. maintained in the past, any employee benefit plans (“as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), or any plans, programs, policies, practices, arrangements or
contracts (whether group or individual) providing for payments, benefits or
reimbursements to employees of Aspire International Inc. , former employees,
their beneficiaries and dependents under which such employees, former employees,
their beneficiaries and dependents are covered through an employment
relationship with Aspire International Inc. , any entity required to be
aggregated in a controlled group or affiliated service group with Aspire
International Inc.  for purposes of ERISA or the Internal Revenue Code of 1986
(the “Code”) (including, without limitation, under Section 414(b), (c), (m) or
(o) of the Code or Section 4001 of ERISA, at any relevant time (“Benefit
Plans”). Aspire International Inc.  has never maintained, established,
sponsored, participated in, or contributed to, any Pension Plan which is subject
to Title IV of ERISA or Section 412 of the Code. At no time has Aspire
International Inc.  contributed to or been obliged to contribute to any
Multiemployer Plan. Aspire International Inc.  has never maintained,
established, sponsored, participated in, or contributed to any multiple employer
plan, or to any plan described in Section 413 of the Code.
  
 
9

--------------------------------------------------------------------------------

 
  
4.15   Patents; Trademarks and Intellectual Property Rights. Aspire
International Inc.  does not own or possesses any patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses, information, Internet
web site(s) or proprietary rights of any nature. iMan’s patent rights are not in
violation of any other’s patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, Internet web site(s) or
proprietary rights of any nature.
 
4.16   Affiliate Transactions.  Except as disclosed by Purchaser, no officer,
director or employee of Aspire International Inc.  (or any of the relatives or
Affiliates of any of the aforementioned Persons) is a party to any agreement,
contract, commitment or transaction with Aspire International Inc.  or affecting
the business of Aspire International Inc. , or has any interest in any property,
whether real, personal or mixed, or tangible or intangible, used in or necessary
to Seller which will subject Seller to any liability or obligation from and
after the Closing Date.
 
4.17   Trading.  Aspire International Inc.  Common Stock is currently listed for
trading on the OTC Pink Sheets and the company has received no notice that its
Common Stock is subject to being delisted therefrom. To the knowledge of the
company there is no action, inquiry or investigation pending or threatened
against the company by, the NASD or the SEC.
 
4.19   Consents.  No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other federal, state, county, local or other foreign governmental
authority, instrumentality, agency or commission (“Governmental Entity”) is
required by or with respect to Aspire International Inc.  in connection with the
execution and delivery of this Agreement and any Related Agreements to which the
Company is a party or the consummation of the transactions contemplated hereby
and thereby, except for such consents, waivers, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable securities laws.
 
4.20   Employees. Save for Bok Wong and To-Han Lan, the company will have no
employees as of the closing date, however Aspire International Inc. shall hold
seller harmless from all claims for wages, vacation and fringe benefits and from
all payroll taxes and penalties, industrial insurance, employment security
claims, whether assessed by Federal, State, or local governmental authorities,
with respect to any such claims.
 
4.21   SEC Filings; Financial Statements.   Aspire International Inc.  has filed
all forms, reports and documents required to be filed with Pinksheets).  The
Aspire International Inc.  Pinksheet Reports (i) at the time they were filed,
complied as to form in all respects with the requirements of the Securities Act
or the Exchange Act, as the case may be, and (ii) did not at the time they were
filed (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing) contain any untrue statement of fact
or omit to state a fact require to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent set forth in the preceding sentence,
Aspire International Inc.  makes no representation or warranty whatsoever
concerning the Reports as of any time other than the time they were filed.
  
 
10

--------------------------------------------------------------------------------

 
  
4.22   No Changes.  Since the last date  of Pinksheets filing there have not
been, occurred or arisen any:
 
(a)    Amendments or changes to the Certificate of Incorporation or Bylaws of
Aspire International Inc.;
 
(b)    Capital expenditure or commitment by Aspire International Inc. ;
 
(c)    Destruction of, damage to or loss of any assets, business or customer of
Aspire International Inc.  (whether or not covered by insurance);
 
(d)    Labor trouble or claim of wrongful discharge or other unlawful labor
practice or action involving Aspire International Inc. Inc
 
(e)    Change in accounting methods or practices (including any change in
depreciation or amortization policies or rates) by Aspire International Inc. Inc
 
(f)    Revaluation by Aspire International Inc.  of any assets;
 
(g)    declaration, setting aside or payment of a dividend or other distribution
with respect to the capital stock of Aspire International Inc.  or any direct or
indirect redemption, purchase or other acquisition by Aspire International
Inc.  of its capital stock other than repurchase of Assets  of the capital
stock  from their employees in connection with the termination of such
employees’ employment.
 
(h)    increase in the salary or other compensation whether cash or
equity-based, payable or to become payable by Aspire International Inc.  to any
of the officers, directors, employees or advisors of Aspire International Inc. ,
or the declaration, payment or commitment or obligation of any kind for the
payment, Aspire International Inc.  of a bonus or other salary or compensation
to any such person;
 
(i)    increase, or announcement of any increase, in the wages, salaries,
compensation, bonuses, incentives, pension, or other benefits payable by Aspire
International Inc.  to any of employees, consultants, or directors;
 
(j)    loan by Aspire International Inc.  to any person or entity, incurring by
Aspire International Inc.  of any indebtedness, guaranteeing by Aspire
International Inc.  of any indebtedness, issuance or sale of any debt securities
of Aspire International Inc.  or guaranteeing of any debt securities of others,
except for advances to employees for travel and business expenses in the
ordinary course of business, consistent with past practice;
 
(k)    waiver or release of any right or claim of Aspire International
Inc.  including any write-off or other compromise of any account receivable of
the company;
 
(l)    the commencement or notice or threat or reasonable basis therefore of any
lawsuit or, to the knowledge of Aspire International Inc. , any proceedings or
investigation against the company;
   
 
11

--------------------------------------------------------------------------------

 
  
(m)    issuance or sale, or contract to issue or sell of any Assets  of the
capital stock of Aspire International Inc.  or any or securities exchangeable,
convertible or exercisable therefore, or any securities, warrants, options or
rights to purchase any of the foregoing;
 
(n)    event or condition of any character that has had or is reasonably likely
to have an adverse effect on the company
 
(o)    transaction outside of the ordinary course of business initiated by
Aspire International Inc. , other than this agreement; or
 
(p)    negotiation or agreement by Aspire International Inc.  or any officer or
employee thereof to do any of the things described in the preceding clauses (a)
through (o).
 
4.23   Minute Books.  The minutes of Aspire International Inc.  (to be delivered
to counsel for the Purchaser on or before the Closing Date) are the only minutes
of Aspire International Inc. Inc and contain a reasonably accurate summary of
all meetings of the Board of Directors (or committees thereof) of Aspire
International Inc.  and their respective shareholders or actions by written
consent since the time of incorporation, respectively of Aspire International
Inc.
 
4.24   Environmental Matters. 
 
(a)   Hazardous Material. Aspire International Inc.  has never: (i) operated any
underground storage tanks at any property that Aspire International Inc.  has at
any time owned, operated, occupied or leased; or (ii) illegally released any
material amount of any substance that has been designated by any Governmental
Entity or by applicable foreign, federal, state, or local law to be radioactive,
toxic, hazardous or otherwise a danger to health or the environment, including,
without limitation, PCBs, asbestos, petroleum, and urea-formaldehyde and all
substances listed as hazardous substances pursuant to the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, or
defined as a hazardous waste pursuant to the United States Resource Conservation
and Recovery Act of 1976, as amended, and the regulations promulgated pursuant
to said laws (a “Hazardous Material”), but excluding office and janitorial
supplies properly and safely maintained Hazardous Material.  No Hazardous
Materials are present as a result of the actions of the Company or as a result
of any actions of any other person or otherwise, in, on or under any property,
including the land and the improvements, ground water and surface water thereof,
that the Company has at any time owned, operated, occupied or leased.
 
(b)   Hazardous Materials Activities.  The Company has never transported,
stored, used, manufactured, disposed of, released or exposed its employees or
others to engaged in any Hazardous Materials in violation of any law in effect
on or before the Effective Time, nor has either of them disposed of,
transported, sold, or manufactured any product containing a Hazardous Material
(any or all of the foregoing being collectively referred to as “Hazardous
Materials Activities”).  Activities in violation of any rule, regulation, treaty
or statute promulgated by any Governmental Entity in effect prior to or as of
the date hereof to prohibit, regulate or control Hazardous Materials or any
Hazardous Material Activity.
 
 
12

--------------------------------------------------------------------------------

 
  
(c)   Environmental Liabilities.  No action, proceeding, revocation proceeding,
amendment procedure, writ, injunction or claim is pending, or to the knowledge
of the Company, threatened concerning any Environmental Permit, Hazardous
Material or any Hazardous Materials Activity of the Company.  The Company Aspire
International Inc.  has no knowledge of any fact or circumstance which could
reasonably be expected to involve the Company in any environmental litigation or
impose upon the Company any environmental liability.
 
4.25   Compliance with Laws.  The Company has not received any notices of
violation with respect to, has complied with, and is not in violation of, and
any foreign, federal, state or local statute, law or regulation.
 
4.26   Warranties; Indemnities.  The Company has not given any warranties or
indemnities relating to products or technology sold or licensed or services
rendered by the Company.
 
4.27   Compliance.  The Company has complied with all laws, regulations and
orders applicable to its present and proposed business and has all permits,
variances, orders, approvals, and licenses required thereby.  There is no term
or provision of any mortgage, indenture, contract, agreement or instrument to
which the Company is a party or by which it is bound or of any provision of any
existing state or federal judgment, decree, order, statute, rule or regulation
applicable to or binding upon the Company, that would reasonably cause an
adverse effect on the Company or affect this Agreement, or, so far as the
Company may now reasonably foresee, in the future is reasonably likely to cause
an adverse effect on the Company.  None of the Shareholders of the Company nor
any employee of the Company is in violation of any term of any contract or
covenant (either with the Company or with another entity) relating to
employment, patents, proprietary information disclosure, non competition or
non-solicitation.


5.    Additional Covenants.
 
5.1   Brokerage Commissions and Finders’ Fees. There are no brokerage
commissions or finders fees payable as a result of this transaction.
 
5.2   Conduct of The Company.  During the period from the date of this Agreement
and continuing until the Closing Date, the Company, agrees  to carry on its
business in the usual, regular and ordinary course in substantially the same
manner as heretofore conducted, to pay the debts and Taxes of the Company when
due, to pay or perform other obligations when due, and, to the extent consistent
with such business, use its commercially reasonable efforts consistent with past
practice and policies to preserve intact the present business organizations of
the Company, all with the understanding that the Company must eliminate all
liabilities of the Company prior to the Closing Date. The Company shall promptly
notify the Purchaser of any event or occurrence or emergency not in the ordinary
course of business of the Company and any material event involving the Company.
  
 
13

--------------------------------------------------------------------------------

 
   
5.3    The Company shall not, without the prior written consent of its board of
directors and if required by law of its majority shareholders:


(a)    declare, set aside or pay any dividends on or make any other
distributions (whether in cash, stock or property) in respect of any of its
capital stock, or split, combine or reclassify any of its capital stock or issue
or authorize the issuance of any other securities in respect of, in lieu of or
in substitution for Assets  of capital stock of the Company, or repurchase,
redeem or otherwise acquire, directly or indirectly, any Assets of the capital
stock of the Company (or options, warrants or other rights exercisable
therefore).
 
(b)    issue, grant, deliver or sell or authorize or propose the issuance,
grant, delivery or sale of, or purchase or propose the purchase of, any
Assets  of the Company capital stock or securities convertible into, or
subscriptions, rights, warrants or options to acquire, or other agreements or
commitments of any character obligating Aspire International Inc.  to issue or
purchase any such Assets  or other convertible securities, or accelerate the
vesting of any stock options, except for the issuance of Assets  of the
Company’s Common Stock upon the exercise or conversion of those options,
warrants or other rights, or convertible securities that are outstanding on the
date hereof;
 
(c)    cause or permit any amendments to the Articles of Incorporation or Bylaws
of the Company;
 
(d)    acquire or agree to acquire by merging or consolidating with, or by
purchasing any assets or equity securities of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof;
 
(e)    sell, lease, license or otherwise dispose of any of its properties or
assets;
 
(f)    incur any indebtedness for borrowed money or guarantee any such
indebtedness or issue or sell any debt securities or guarantee any debt
securities;
 
(g)    grant any loans to others or purchase debt securities of others or amend
the terms of any outstanding loan agreement;
 
(h)    grant any severance or termination pay to any director, officer,
employee, or service provider of the Company;
 
(i)    adopt any employee benefit plan, or enter into any employment contract,
pay or agree to pay any special bonus or special remuneration to any director or
employee, or increase the salaries or wage rates of its employees, excepting
George Macleod.
 
(j)    revalue any of its assets, including without limitation writing down the
value of inventory or writing off notes or accounts receivable other than in the
ordinary course of business;
  
 
14

--------------------------------------------------------------------------------

 
   
(k)    make or change any election in respect of Taxes, adopt or change any
accounting method in respect of Taxes, enter into any closing agreement, settle
any claim or assessment in respect of Taxes, or consent to any extension or
waiver of the limitation period applicable to any claim or assessment in respect
of Taxes;
 
(l)    accelerate the vesting schedule of any of the outstanding stock options
of the Company;
 
(m)    take, or agree in writing or otherwise to take, any of the actions
described in sub-Sections (a) through (l) above, or any other action that would
prevent the Company from performing or cause the Company not to perform its
covenants hereunder, or any other action not in the ordinary course of the
business or inconsistent with past practice of the Company.
 
 5.4   Expenses.  Each respective Party will pay all expenses and fees of their
respective legal counsel, accountants, and other agents and advisers incurred
pursuant to this Agreement regardless of whether the transactions contemplated
in this Agreement are consummated.
 
5.5   Deliveries. On or prior to the Closing Date the Company Aspire
International Inc.  shall deliver to counsel for the Purchaser full and complete
copies of all corporate records including but not limited to: by-laws (including
any amendments), Certificate of Incorporation (including any amendments), the
Company SEC Reports (and back up documentation), stock ledgers, board and
stockholder minutes, agreements.  The minutes of the Company (to be delivered to
counsel for the Purchaser on or before the Closing Date) are the only minutes of
the Company and contain an accurate summary of all meetings of the Board of
Directors (or committees thereof) of the Company and their respective
shareholders or actions by written consent since the time of incorporation.
 
6.   Miscellaneous.
 
6.1   Entire Agreement.  This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof and the parties
acknowledge that the contemplated transactions constitute related party
transactions due to common share ownerships in the purchaser, the seller and the
company and the company agrees to disclose the transaction as a related party
transaction and accounting of the transaction shall reflect the related party
nature thereof.
 
6.2   Notice.  All notices, requests, demands, directions and other
communications (“Notices”) provided for in this Agreement shall be in writing
and shall be mailed or delivered personally or sent by telecopier or facsimile
to the applicable Party at the address of such Party set forth below in this
Section 6.2.  When mailed, each such Notice shall be sent by first class,
certified mail, return receipt requested, enclosed in a postage prepaid wrapper,
and shall be effective on the third business day after it has been deposited in
the mail.  When delivered personally, each such Notice shall be effective when
delivered to the address for the respective Party set forth in this Section
6.2.  When sent by Telecopier or facsimile, each such Notice shall be effective
on the first business day on which or after which it is sent.  Each such Notice
shall be addressed to the Party to be notified as shown below:
    
 
15

--------------------------------------------------------------------------------

 
 
             Purchaser: 
    Aspire International Inc. Inc
    Unit 310, 18 Crown Steel Drive,
    Markham, Ontario

 
 
 
             Seller: 
    Candid Global Resources Hong Kong Limited
    Unit 1908, Level 19, Tower 2
    Grand Century Place
    193 Prince Edward Road West
    Mongkok, Kowloon

  
Either Party may change his or its respective address for purposes of this
Section
 
6.2    by giving the other Party notice of the new address in the manner set
forth above.
 
6.3   Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, and if any provision of this Agreement shall be or become prohibited or
invalid in whole or in part for any reason whatsoever, that provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remaining portion of that provision or the remaining provisions
of this Agreement.
 
6.4   Non-Waiver.  The waiver of any Party of a breach or a violation of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach or violation of any provision of this Agreement.
 
6.5   Amendment.  No amendment or modification of this Agreement shall be deemed
effective unless and until it has been executed in writing by the Parties to
this Agreement.  No term or condition of this Agreement shall be deemed to have
been waived, nor shall there by any estoppel to enforce any provision of this
Agreement, except by a written instrument that has been executed by the Party
charged with such waiver or estoppel.
 
6.6   Inurement This Agreement shall be binding upon all of the Parties, and it
shall benefit, respectively, each of the Parties, and their respective
successors and assigns.  This Agreement shall not be assignable by any
Party.  There are no third party beneficiaries to this Agreement.
 
6.7   Headings.  The headings to this Agreement are for convenience only; they
form no part of this Agreement and shall not affect its interpretation.
 
6.8   Counterparts.  This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute a single instrument.
  
 
16

--------------------------------------------------------------------------------

 
   
6.9   Survival of Representations and Warranties.  Each covenant, agreement,
representation, warranty of the Parties under this Agreement and their
obligations hereunder shall survive for two years the execution of this
Agreement.
 
6.10          Arbitration. Any controversy arising out of, connected to, or
relating to any matters herein of the transactions between Seller, the Company,
or Purchaser (including for purposes of arbitration, affiliates, professional
advisors, accountants, attorneys, or agents of the Purchaser, the Company,
and/or Seller, on behalf of the undersigned, or this Agreement, or the breach
thereof, including, but not limited to any claims of violations of United States
law or statute shall be settled by arbitration.  In the event of such a dispute,
each party to the conflict shall select an arbitrator, both of whom shall select
a third arbitrator, which shall constitute the three-person arbitration
board.  The decision of a majority of the board of arbitrators, who shall render
their decision within thirty (30) days of appointment of the final arbitrator,
shall be binding upon the parties.


IN WITNESS WHEREOF, this Agreement is executed on the dates set forth below to
be effective as of the Effective Date.
 


SELLER:




______________________
                    , Dir. on behalf of
Candid Global Resources Hong Kong Limited






BUYER:






______________________
Bok Wong, Dir., on behalf of
Aspire International Inc.



 
17


--------------------------------------------------------------------------------